Citation Nr: 0810774	
Decision Date: 04/01/08    Archive Date: 04/14/08

DOCKET NO.  02-13 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of partial stomach removal.

2.  Entitlement to a total rating based on unemployability 
due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from August 1951 to August 
1953.  

This matter came before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The veteran testified before the undersigned Acting Veterans 
Law Judge in December 2004.  A transcript of the hearing has 
been associated with the record.

The appeal was remanded in February 2005 and June 2007 for 
additional development of the record.  The case is again 
before the Board for appellate review.


FINDINGS OF FACT

1.  In a September 1977 rating decision, the RO denied 
service connection for post-operative gastrectomy.  The 
veteran did not appeal.

2.  The evidence received since the September 1977 rating 
decision is cumulative or redundant of evidence previously of 
record, and does not relate to an unestablished fact 
necessary to substantiate the claim of entitlement to service 
connection for residuals of partial stomach removal.

3.  The veteran's service-connected disabilities consist of 
hemorrhoids, evaluated as 10 percent disabling; and bilateral 
hearing loss disability, evaluated as noncompensably 
disabling; the combined rating for the veteran's service-
connected disabilities is 10 percent.

4.  The veteran is a high school graduate and reportedly 
attended one year of college; he has work experience as a 
janitor and a mechanic.  

5.  The veteran's service connected disabilities do not 
preclude substantially gainful employment consistent with his 
education and previous work experience.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for residuals 
of partial stomach removal.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2007).

2.  The criteria for entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 
4.25 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, the veteran's claim for TDIU was 
received in March 2001.  

A July 2003 letter listed the evidence of record and told the 
veteran how VA would assist him in obtaining additional 
evidence.  

An October 2003 letter asked the veteran for additional 
information.  Specifically, he was asked to provide the name 
and location of any VA or military facility that had provided 
medical care.  He was also asked to complete an authorization 
so that private records could be obtained.  

In March 2005, the veteran was informed of the evidence 
necessary to support his claim for TDIU.  He was asked to 
identify any other evidence or information that he believed 
would support his claim.  

An August 2007 letter discussed the manner in which VA 
determines disability ratings and effective dates.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notices were provided to the veteran after the initial 
adjudication, the veteran has not been prejudiced thereby.  
The content of the notice provided to the veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim. 

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  
 
With respect to the veteran's application to reopen the claim 
of entitlement to service connection for residuals of partial 
stomach removal, the Board observes that during the pendency 
of this appeal, the U. S. Court of Appeals for Veterans 
Claims (Court) issued a decision which held that, in the 
context of a claim to reopen, VCAA notice must include an 
explanation of 1) the evidence and information necessary to 
establish entitlement to the underlying claim for the benefit 
sought; and 2) what constitutes new and material evidence to 
reopen the claim as determined by the evidence of record at 
the time of the previous final denial.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The Court further 
explained that a notice letter must describe what evidence 
would be necessary to substantiate the element or elements 
required to establish the underlying claim that were found 
insufficient in the previous denial.  See id.  In this case, 
notice letters dated in April 2002, July 2003, October 2003, 
and April 2005 included the criteria for establishing service 
connection.  Moreover, the notice letter provided to the 
appellant in August 2007 included the criteria for reopening 
a previously denied claim and information concerning why the 
claim was previously denied.  Consequently, the Board finds 
that adequate notice has been provided, as the appellant was 
informed about what evidence is necessary to substantiate the 
element(s) required to establish service connection that were 
found insufficient in the previous denial.  

With respect to VA's duty to assist, identified VA and 
available private medical records have been obtained and 
associated with the record.  The veteran was afforded 
opportunity to testify before the undersigned.  Neither the 
veteran nor his representative has identified any additional 
evidence or information which could be obtained to support 
his request to reopen or the claim for TDIU.  The Board is 
also unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

Analysis

	New and Material Evidence

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

As noted, the RO denied service connection for post-operative 
gastrectomy in a September 1977 rating decision.  

At the time of the September 1977 decision, the record 
included the veteran's service medical records.  Those 
records are silent with respect to any diagnosis, complaint, 
or abnormal finding pertaining to the veteran's upper 
gastrointestinal system, particularly his stomach.  

The report of an August 1977 VA examination was also of 
record.  The examiner noted a postoperative laparotomy scar 
and subtotal gastrectomy.  The diagnoses included 
postoperative subtotal gastrectomy for peptic ulcer.

The evidence added to the record since the September 1977 
decision includes private treatment notes indicating that in 
February 1985, the veteran reported that he had suffered from 
an ulcer and had two-thirds of his stomach removed 15 years 
previously.

The evidence added to the record also includes the report of 
an August 2001 VA general medical examination.  At that time, 
the veteran reported that he had suffered from a stomach 
ulcer after active service, in the 1950s.  He stated that he 
had undergone surgery to remove two-thirds of his stomach.  
The assessment was previous history of stomach ulcer in the 
mid to late 1950s.  

In an April 2002 statement, the veteran indicated that he 
began treatment for a stomach problem in 1956 and 
subsequently underwent surgery at St. Anthony's Hospital in 
Terre Haute, Indiana.

The record of an October 2002 history and physical at Terre 
Haute Regional Hospital indicates the veteran's report of 
stomach ulcerations with two-thirds of his stomach removed in 
1956.

In July 2003 the veteran submitted a release form indicating 
that he had undergone stomach surgery at Union Hospital in 
1956.  He noted that the hospital had previously been St. 
Anthony's.  In October 2003 Union Hospital notified VA that 
it had no records prior to 1983.

At his December 2004 hearing before the undersigned, the 
veteran testified that he had received treatment for ulcers 
from 1953 through 1956.  

Subsequently received private records reflect the veteran's 
reported history of peptic ulcer disease with resection of a 
portion of his stomach

Upon careful review of the evidence in this case, the Board 
finds that new and material evidence has not been submitted 
to reopen the veteran's claim of entitlement to service 
connection for residuals of partial stomach removal.  The 
evidence submitted since the September 1977 rating decision 
is essentially duplicative of evidence previously of record.  
The Board observes that although many private and VA 
treatment records have been added to the record since the 
1977 rating decision, such records contain essentially the 
same information as was contained in the record at the time 
of the 1977 rating decision.  Specifically, the record in 
1977 contained evidence that the veteran had undergone 
partial gastrectomy.  However, the record at that time did 
not include in-service evidence of any diagnosis, complaint 
or abnormal finding pertaining to the veteran's stomach.

To the extent that the veteran claims that he had stomach 
trouble in service and was treated for ulcers in the years 
directly following service, leading to surgery in 1956, the 
Board notes that he is not shown to possess the appropriate 
medical expertise and training to competently offer an 
opinion as to whether his peptic ulcer disease was incurred 
in or aggravated by service, and any statements purporting to 
do so cannot constitute material evidence.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Moreover, the Board has sought 
records from the identified private providers, but has been 
advised that records are not available for the years during 
which the veteran claims to have received treatment.  For 
these reasons, the veteran's unsupported lay statements, even 
if new, cannot serve as a predicate to reopen a previously 
disallowed claim.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1993).

In light of the above discussion, the Board concludes that 
the evidence added to the record since the September 1977 
rating decision does not relate to an unestablished fact 
necessary to substantiate the claim of entitlement to service 
connection for psychosis, and is not of sufficient probative 
value to raise a reasonable possibility of substantiating the 
claim.  Accordingly, none of the evidence is new and material 
for the purpose of reopening the claim.

	TDIU

A total rating based on unemployability due to service-
connected disabilities may be granted if the service-
connected disabilities preclude the veteran from obtaining or 
maintaining substantially gainful employment consistent with 
his education and occupational experience.  38 C.F.R. §§ 
3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability rated at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent.  38 C.F.R. § 4.16(a).  For 
those veterans who fail to meet the percentage standards set 
forth in 38 C.F.R. § 4.16(a), total disability ratings for 
compensation may nevertheless be assigned when it is found 
that the service-connected disabilities are sufficient to 
produce unemployability; such cases should be referred to the 
Director, Compensation and Pension Service, for extra-
schedular consideration. 38 C.F.R. § 4.16(b).

The central inquiry is, "whether the veteran's service- 
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet.App. 
524, 529 (1993).  Neither nonservice-connected disabilities 
nor advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).

As noted above, the veteran is service connected for 
hemorrhoids and hearing loss disability with a combined 
rating of 10 percent.  As such, 38 C.F.R. § 4.16(a) is not 
for application.

Moreover, the Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. §§ 
3.321(b)(1), 4.16 (2007) is in order.  The evidence in this 
case fails to show that the veteran's hemorrhoids or hearing 
loss disability cause marked interference with his 
employment, or that the disabilities require frequent periods 
of hospitalization rendering impractical the use of the 
regular schedular standards.  Id.  

The record reflects that the veteran's previous occupations 
included janitor and mechanic, and that he retired after a 
post-service on the job back injury.  Such injury is 
discussed in the report of an August 2001 VA general medical 
examination.  In fact, the veteran has testified that his 
most serious medical impairment is his back disability.  He 
also testified that a hip problem also causes him difficulty, 
and such complaints are reflected in an October 2002 report 
from Terre Haute Regional Hospital.  The veteran is not 
service connected for a back or hip disability.  

In summary, the evidence demonstrates that the veteran's 
service-connected disabilities do not cause marked 
interference with his employment.  Moreover, the evidence 
fails to show that he has in the past or presently requires 
frequent periods of hospitalization due to those disabilities 
which renders impractical the use of the regular schedular 
standards.  The record does not establish unemployability due 
to service-connected disability.  38 C.F.R. § 4.16(b).  
Accordingly, the Board finds that a total rating based on 
unemployability due to service-connected disability is not 
warranted.


ORDER

The application to reopen the claim of entitlement to service 
connection for residuals of partial stomach removal is 
denied.

Entitlement to a total rating based on unemployability due to 
service connected disability is denied.



____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


